DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 3 December 2021, with respect to the outstanding objections have been fully considered and are persuasive.  The objections of the Non-Final Office Action have been withdrawn. 
	Applicant’s arguments regarding the 35 U.S.C. 102 rejection have been considered, but are not persuasive or moot based on the current grounds of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all of the method steps of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0160791 to Ellingson et al., hereinafter Ellingson (previously cited).
Regarding claim 1, Ellingson teaches an active implantable medical device (AIMD) (Fig 2: IMD 32; para 0034) comprising an implantable lead (Fig 2: leads 34, 36), an application-specific integrated circuit (ASIC) within a hermetic enclosure of the AIMD (para 0066: processor 60), and a stimulation output supplying the lead (para 0033, 0057), wherein the ASIC senses an external signal (para 0069, 0083) and generates a cancellation wave output and supplies it to the lead to reduce its heating (para 0037); and/or the ASIC senses an external signal (para 0069, 0083) and adaptively adjusts an impedance of a non-lead portion of the AIMD to minimize an induced heating of the lead (para 0091); and wherein the stimulation output is turned off after the ASIC senses the external signal (para 0064).
Regarding claim 2, Ellingson further teaches wherein the implantable medical device is an implantable pulse generator (para 0003).
Regarding claim 3, Ellingson further teaches wherein the external signal is a static magnetic field (para 0109).
Regarding claim 4, Ellingson teaches a method of reducing heating (abstract) of a lead (Fig 2: leads 34, 36) of an active implantable medical device (AIMD) (Fig 2: IMD 32; para 0034), comprising (i) providing an application-specific integrated circuit (ASIC) within a hermetic enclosure of the AIMD (para 0066: processor 60); (ii) sensing an external signal by the ASIC (para 0069, 0083); (iii) turning off a stimulation output supplying to the lead (para 0064); and (iv) generating a cancellation wave output and supplying it to the lead to reduce its heating (para 0037); and/or adaptively adjusting an impedance of a non-lead portion of the AIMD to minimize an induced heating of the lead (para 0091).
Regarding claim 5, Ellingson further teaches wherein the ASIC senses the external signal and only generates the cancellation wave output and supplies it to the lead to reduce its heating (para 0064).
Regarding claim 6, Ellingson further teaches wherein the ASIC senses the external signal and only adaptively adjusts an impedance of a non-lead portion of the AIMD to minimize an induced heating of the lead (para 0090-0091).
Regarding claim 7, Ellingson further teaches wherein the active implantable medical device (AIMD) is an implantable pulse generator (IPG) (para 0034).
Regarding claim 8, Ellingson further teaches wherein the external signal is a static magnetic field (SMF) from a scanner MRI (para 0109).
Regarding claim 9, Ellingson further teaches further comprising going to an MRI Communication Mode and sensing for RF Field (RFF), after step (iii) but before step (iv) (para 0087, 0090-0091; Fig 6).
Regarding claim 10, Ellingson further teaches detecting a frequency of the RFF before step (iv) (para 0098).
Regarding claim 11, Ellingson further teaches wherein step (iv) is only generating a cancellation wave output and supplying it to the lead to reduce its heating (para 0037).
Regarding claim 12, Ellingson further teaches wherein step (iv) is only adaptively adjusting an impedance of a non-lead portion of the AIMD to minimize an induced heating of the lead (para 0091).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792